70 F.3d 111
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.June W. BRANON, Plaintiff-Appellant,v.WAL-MART STORES, INCORPORATED, Defendant-Appellee.
No. 94-2333.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1995.Decided Nov. 17, 1995.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA92-3109-3-19)
June W. Branon, Appellant Pro Se.  Charles Theodore Speth, II, Scott Timothy Justice, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, P.A., Columbia, South Carolina, for Appellee.
D.S.C.
DISMISSED IN PART AND AFFIRMED IN PART.
Before NIEMEYER and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting the Appellee partial summary judgment and, following a trial, Appellee's Motion for Judgment as a Matter of Law on her remaining claims in this employment discrimination action.  We have reviewed the record and the district court's opinion regarding the summary judgment order, and find no reversible error.  Accordingly, we affirm the grant of summary judgment on the reasoning of the district court.  Branon v. Wal-Mart Stores, Inc., No. CA-92-3109-3-19 (D.S.C. Dec. 27, 1993).


2
Appellant's failure to file a transcript, however, as required by Fed.  R.App. P. 10(b), precludes meaningful review of her remaining claims, and affords this court no choice but to dismiss this portion of the appeal.  See Woods v. Thieret, 5 F.3d 244, 245-46 (7th Cir.1993);  Deines v. Vermeer Mfg. Co., 969 F.2d 977, 979 (10th Cir.1992).  Appellant's pro se status does not excuse her failure to file a transcript.  See generally Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir.1987).


3
Accordingly, we dismiss in part and affirm in part.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART, AFFIRMED IN PART